Title: To Thomas Jefferson from Pseudonym: "S S B", 20 April 1808
From: Pseudonym: “S S B”
To: Jefferson, Thomas


                  
                     Sir 
                     
                     City of Newyork April 20th. 1808
                  
                  It is with mortification I now Sit down to write to you on behalf of this Country which is to be ruin’d by those blinded people—or led a Stray by that tyrant Bonaparte—And to Compleat the ruin of our commerce and Country to lay an Embargo—Which we will try to get a man more suitable than the present one in office—With the sence and lence of a Washington or a Hamilton—And then the merchant will have a free commerce—the farmer Will have a ready market for his produce—the Mechanic will have employ and our Country Will flourish again—Our American flag is (I am afraid) disgraced for ever by the Democratic Gun boats which no man of Sence in the Office Which you hold would allow such a Navy—[Yo]u are bringing this Country into an unnecessary War and without having any thing to defend ourselves Except Gun boats hoping you will not build any more save what Credit you have—as your time is short (but alas to long for Such an Ignorent man to hold an office) Although I am but a lad I can see how we Shall be ruin’d by your Ignorance or you are bribed by that tyrant—Do Consult Some of your Superiors to See how you have acted against this beautiful and Flourishing Country—Once more we hope to have a Federal Government As the people (Call’d Democrats) is getting their eyes open throughout the Union—
                  Hail Columbia once = happy land—
                  Before rogues had got the upper hand—
                  
                     A Lad—
                     S S B
                  
               